 


109 HCON 362 IH: Congratulating Prime Minister Portia Simpson-Miller for becoming the first democratically-elected female Prime Minister of Jamaica and the first female head of state.
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 362 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Jackson-Lee of Texas submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Congratulating Prime Minister Portia Simpson-Miller for becoming the first democratically-elected female Prime Minister of Jamaica and the first female head of state. 

 
Whereas Portia Simpson-Miller won the 2006 parliamentarian election in Jamaica, becoming the first female Prime Minister in the history of the nation; 
Whereas on February 25, 2006, Portia Simpson-Miller was elected President of the People’s National Party and Prime Minister designate; 
Whereas in the People’s National Party internal vote, she received 1,775 votes, while her nearest rival, national security minister Dr. Peter Phillips, took 1,538 votes; 
Whereas Ms. Simpson-Miller had been the Minister of Local Government and Sport since October 2002; 
Whereas she previously served as Minister of Labour, Welfare and Sports from 1989 to 1993, when she first entered parliament for South West St. Andrew, then served as Minister of Labour and Welfare from 1993 to 1995, Minister of Labour, Social Security and Sports from 1995 to February 2000, and Minister of Tourisms and Sports from February 2000 to October 2002; 
Whereas she served as a Vice President of the People’s National Party since 1978; 
Whereas Ms. Simpson-Miller holds a Bachelor of Arts in public administration from the Union Institute, and has since been awarded an Honorary Doctorate of Humane Letters by the Union Institute; 
Whereas 70 percent of Jamaican university students are female, and in law schools, the percentage is between 80 and 90; 
Whereas women in Jamaica have traditionally made up close to 50 percent of the labor force and, over the past two decades, have increasingly moved into many of the senior and middle-management positions across society; 
Whereas there are still few women in the highest positions, particularly in the male-dominated area of politics; and 
Whereas Prime Minister Portia Simpson-Miller will take office on March 30, 2006: Now, therefore, be it 
 
That Congress— 
(1)congratulates Prime Minister Portia Simpson-Miller for becoming the first democratically-elected female Prime Minister of Jamaica and the first female Jamaican head of state; and 
(2)commends the people of Jamaica for this benchmark for women, for democracy, and for a diverse and prosperous nation, and encourages further progress by Jamaican women to be strong, successful leaders and policymakers. 
 
